

117 HR 5179 IH: Negating Emissions to Zero Act of 2021
U.S. House of Representatives
2021-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5179IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2021Mr. Beyer (for himself and Ms. DelBene) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend and modify the credit for carbon oxide sequestration, and for other purposes.1.Short titleThis Act may be cited as the Negating Emissions to Zero Act of 2021 or the NET Zero Act of 2021. 2.Extension and modification of credit for carbon oxide sequestration(a)ExtensionSection 45Q(d)(1) is amended by striking January 1, 2026 and inserting January 1, 2032.(b)Modification of carbon oxide capture requirementsSection 45Q(d)(2) is amended to read as follows:(2)which captures—(A)in the case of a direct air capture facility, not less than 10,000 metric tons of qualified carbon oxide during the taxable year,(B)in the case of an electricity generating facility, not less than 18,750 metric tons of qualified carbon oxide during the taxable year and not less than 75 percent of the carbon oxide that would otherwise be released into the atmosphere by such facility during such taxable year, and(C)in the case of any other facility, not less than 12,500 metric tons of qualified carbon oxide during the taxable year and not less than 50 percent of the carbon oxide that would otherwise be released into the atmosphere by such facility during such taxable year..(c)Determination of applicable dollar amount(1)In generalSection 45Q(b)(1) is amended by redesignating subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A) the following new subparagraph:(B)Special rule for direct air capture facilitiesFor any taxable year beginning after December 31, 2021, in the case of any qualified facility described in subsection (d)(2)(C), the applicable dollar amount shall be an amount equal to—(i)for purposes of paragraph (3) of subsection (a), an amount equal to the product of $180 and the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2020 for 1990, and(ii)for purposes of paragraph (4) of such subsection, an amount equal to the product of $130 and the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2020 for 1990..(2)Conforming amendments(A)Section 45Q(b)(1)(A) is amended by striking The applicable dollar amount and inserting Except as provided in subparagraph (B), the applicable dollar amount.(B)Section 45Q(b)(1)(C), as redesignated by subparagraph (A), is amended by striking subparagraph (A) and inserting subparagraph (A) or (B). (d)Effective dates(1)ExtensionThe amendment made by subsection (a) shall apply to facilities the construction of which begins after December 31, 2025.(2)Other amendmentsThe amendments made by subsections (b) and (c) shall apply to taxable years beginning after December 31, 2021.